Name of Investor:

 



Shares (#):

 

Per Share Purchase Price ($/share):

 

Total Subscription Amount ($):

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription Agreement”) is being used by
ParkerVision, Inc., a Florida corporation (the “Company”), for a private
placement of shares of the Company’s common stock, par value $0.01 per share, to
a director of the Company (the “Offering”).

 

The above named Investor agrees as follows:

 

1. Subscription for Securities. Investor hereby subscribes for and agrees to
purchase the number of Shares set forth above at the Per Share Purchase Price
set forth above, subject to the terms and conditions contained in this
Subscription Agreement.

 

2. Investor Delivery of Documents and Payment. Investor has tendered to the
Company two (2) completed and manually signed copies of this Subscription
Agreement and one (1) completed and manually signed copy a Rule 506
Disqualification Event Questionnaire. Simultaneously with tendering this
Subscription Agreement, the Investor is delivering to the Company the Total
Subscription Amount in accordance with the wire transfer instructions provided
separately by the Company.

 

3. Acceptance or Rejection of Subscription; Return of Unapplied Funds. The
Company has the right to reject this subscription for any reason prior to its
acceptance. The Shares will not be deemed issued to or owned by the Investor
until this Subscription Agreement has been executed by the Investor and
countersigned by the Company and the Closing (defined below) with respect to the
Investor’s subscription has occurred.



 

4. Closing and Delivery of Securities. The closing (“Closing”) on Investor’s
investment shall occur upon the Company’s receipt of the Total Subscription
Amount. Promptly following the Closing, the Company will deliver to Investor a
certificate representing the Shares.

 

5. Investor Representations and Warranties.

 

5.1. Accredited Investor. Investor is an “accredited investor” within the
meaning of Section 2(15) of the Securities Act of 1933, as amended (“Securities
Act”), and Rule 501(a) promulgated thereunder.

 

5.2. No Right to Terminate. Investor is aware that Investor is not entitled to
cancel, terminate or revoke this subscription, and any agreements made in
connection herewith will survive an individual Investor’s death or disability.
In order to induce the Company to issue and sell the Shares to Investor,
Investor represents and warrants that the information relating to Investor
stated herein is true and complete as of the date hereof and will be true and
complete as of the date or dates on which Investor’s purchase of the Shares
becomes effective. If, prior to the Closing, there should be any change in such
information or any of such information becomes incorrect or incomplete, Investor
agrees to notify the Company and supply the Company promptly with corrective
information.





 

 

5.3. Information About the Company and the Shares.

 

(a) Investor has read the Company’s periodic filings with the Securities and
Exchange Commission, including the “Risk Factors” set forth in the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2016, together
with this Subscription Agreement, and fully understands the information set
forth therein and herein.

 

(b) Investor has been given access to full and complete information regarding
the Company as Investor has requested and has utilized such access to Investor’s
satisfaction for the purpose of verifying the information included therein and
herein, and Investor has either met with or been given reasonable opportunity to
meet with the officers and directors of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
Offering and the business of the Company and all such questions have been
answered to Investor’s full satisfaction. Investor has also been given an
opportunity to obtain any additional relevant information to the extent
reasonably available to the Company. After reading of such information and
materials, Investor understands that there is no assurance as to the future
performance of the Shares.

 

(c) Investor has received no representation or warranty from the Company or any
of its officers, directors, equity holders, employees or agents in respect of
Investor’s investment in the Shares. Investor is not participating in the
Offering as a result of or subsequent to: (i) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar media or
broadcast over television, radio or the Internet or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

5.4. Speculative Investment. Investor is aware that the Shares are a speculative
investment that involve a high degree of risk and Investor may suffer the total
loss of its investment. Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and has obtained, in Investor’s judgment, sufficient
information to evaluate the merits and risks of an investment in the Shares.
Investor has not utilized any person as its purchaser representative (as defined
in Regulation D promulgated under the Securities Act) in connection with
evaluating such merits and risks and has relied solely upon its own
investigation in making a decision to invest in the Shares. Investor has been
urged to seek independent advice from its professional advisors relating to the
suitability of an investment in the Shares in view of its overall financial
needs and with respect to the legal and tax implications of such investment.
Investor believes that the investment in the Shares is suitable for it based
upon its investment objectives and financial needs, and Investor has adequate
means for providing for its current financial needs and contingencies and has no
need for liquidity with respect to its investment in the Shares. The investment
in the Shares does not constitute a significant portion of Investor’s investment
portfolio.

 

5.5. Restrictions on Transfer. Investor understands that (i) the Shares have not
been registered under the Securities Act or the securities laws of certain
states in reliance on specific exemptions from registration and (ii) the Shares
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under applicable securities
laws of certain states, or an exemption from such registration is available.
Each certificate representing the Shares will bear a restrictive legend relating
to such restrictions. In addition, Investor understands that (x) no securities
administrator of any state or the federal government has recommended or endorsed
the Offering or made any finding or determination relating to the fairness of an
investment in the Shares and (y) the Company is relying on Investor’s
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws. Investor understands that the Company is
under no obligation to register the Shares or to assist Investor in complying
with any exemption from such registration under the Securities Act or any state
securities laws.

 



2 

 

5.6. Investment Representation. Investor is purchasing the Shares for its own
account for investment and not with a view to, or for sale in connection with,
any subsequent distribution of the securities, nor with any present intention of
selling or otherwise disposing of all or any part of the Shares in violation of
any United States federal or state securities laws.

 

5.7. No Access to Material Non-Public Information. The Investor represents that
they are not in possession of any material non-public information concerning the
Company or its business affairs and prospects as of the date hereof.

 

5.8. Inside Status / Section 16 Liability. Investor acknowledges that as an
officer or director of the Company that they have certain filing
responsibilities under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including but not limited to the obligation to file a Form 4 –
“Change of Beneficial Ownership” within two (2) business days of the date of
this Agreement. Investor further represents that while they have no current
intention to sell the Shares as set forth in Section 5.6 hereof, the undersigned
recognizes that were they to sell the Shares or any other shares beneficially
owned by them during the 6 months following the date hereof they could be
responsible for “Short-Swing” profits under Section 16B of the Exchange Act and
recognize that such liability will be a liability of the individual Investor and
not the Company.

 

5.9. For Florida Residents. The Shares have not been registered under the
Florida Securities and Investor Protection Act (“Florida Securities Act”), by
reason of specific exemptions thereunder relating to the limited availability of
the offering. The Shares cannot be sold, transferred or otherwise disposed of to
any person or entity unless subsequently registered under the Securities Act or
the Florida Securities Act, if such registration is required. Pursuant to
Section 517.061(11) of the Florida Securities Act, when sales are made to five
(5) or more persons in Florida, any sale made pursuant to Subsection 517.061(11)
of the Florida Securities Act will be voidable by such Florida purchaser either
within three (3) days after the first tender of consideration is made by the
purchaser to the issuer, an agent of the issuer, or an escrow agent, or within
three (3) days after the availability of the privilege is communicated to such
purchaser, whichever occurs later. In addition, as required by Section
517.061(11)(a)(3) of the Florida Securities Act and by Rule 69W-500.005(5)(a)
thereunder, if Investor is a Florida resident Investor may have, at the offices
of the Company, at any reasonable hour, after reasonable notice, access to the
materials set forth in such Rule that the Company can obtain without
unreasonable effort or expense.

 

6. Indemnification. Investor hereby agrees to indemnify and hold harmless the
Company, its officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person or whether incurred by
the indemnified party in any action or proceeding between the indemnitor and
indemnified party or between the indemnified party and any third party) to which
any such indemnified party may become subject, insofar as such losses, claims,
demands, liabilities and expenses (a) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact made by Investor and
contained herein or (b) arise out of or are based upon any breach by Investor of
any representation, warranty or agreement made by Investor contained herein

 

7. Severability; Remedies. In the event any part or parts of this Subscription
Agreement are found to be void, the remaining provisions of this Subscription
Agreement are nevertheless binding with the same effect as though the void part
or parts were deleted.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida regardless of the law that might
otherwise govern under applicable principles of conflicts of law thereof.

 



3 

 

9. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The execution of this Subscription
Agreement may be by actual or facsimile signature.

 

10. Benefit. Except as otherwise set forth herein, this Subscription Agreement
is binding upon and inures to the benefit of the parties hereto and their
respective heirs, executors, personal representatives, successors and assigns.

 

11. Notices. All notices, acceptance and any other acts under this Subscription
Agreement (except payment) must be in writing, and is sufficiently given if
delivered to the addressees in person, by overnight courier service, facsimile,
electronic transmission (including via email) or, if mailed, postage prepaid, by
certified mail (return receipt requested), and will be effective three days
after being placed in the mail if mailed, or upon receipt or refusal of receipt,
if delivered personally or by courier or confirmed telecopy or other electronic
transmission (including via email), in each case addressed to a party. All
communications to Investor should be sent to Investor’s address on the signature
page hereto. All communications to the Company should be sent to:

 

ParkerVision, Inc.

7915 Baymeadows Way, Suite 400

Jacksonville, Florida 32256

Attention: Cynthia Poehlman, Chief Financial Officer

Email: cpoehlman@parkervision.com

 

12. Entire Agreement. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement may not be
changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

13. Paragraph Headings. Paragraph headings herein have been inserted for
reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

14. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein will survive the delivery of, and the
payment for, the Shares.

 

[Remainder of Page Intentionally Left Blank]



4 

 

SIGNATURE PAGE

 

I hereby affirm that all the information contained herein is true and correct to
the best of my knowledge and belief.



 

    March, 2018   Signature   Date  

 

Address:                                   Email:  

 



The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.

 

PARKERVISION, INC.

 

By:       Name: Cynthia Poehlman     Title:  Chief Financial Officer  

 

    Date  

 

5 

